United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, DALLAS P & DC,
Dallas, TX, Employer
__________________________________________
Appearances:
Michael E. Woods, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-749
Issued: November 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On February 21, 2012 appellant filed a timely appeal from a January 30, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) that denied her claim that she was
totally disabled for the period November 1, 1999 to October 29, 2005 due to the accepted
conditions. The Board docketed the appeal as No. 12-749.1
The Board has duly reviewed the record and finds that the case is not in posture for
decision. By decision dated June 11, 1999, OWCP reduced appellant’s compensation based on
her actual part-time earnings as a modified distribution clerk.2 She stopped work on
November 1, 1999 and filed a recurrence claim. Appellant continued to receive wage-loss
1

On May 28, 1993 appellant, a full-time manual clerk, filed an occupational disease claim alleging that she
developed bilateral carpal tunnel syndrome as a result of work duties. She underwent a right carpal tunnel release in
October 1993 and a release on the left in August 1994. OWCP accepted bilateral carpal tunnel syndrome and
appellant was placed on the periodic compensation rolls. The claim was adjudicated by OWCP under file number
xxxxxx270. Under a separate claim, adjudicated under file number xxxxxx169, OWCP accepted cervical and
lumbar strains. Additional accepted conditions include cervical herniated disc and failed cervical syndrome, lumbar
herniated disc and spondylosis with myelopathy. Appellant returned to limited duty, four hours a day, on
August 5, 1998.
2

In a second June 11, 1999 decision, OWCP denied appellant’s claim for disability compensation for the period
December 17, 1998 to March 8, 1999.

compensation for four hours a day. In merit decisions dated January 17, 2001, October 30, 2004
and January 10, 2005, OWCP denied that appellant sustained a recurrence of total disability on
November 1, 1999. In a May 5, 2005 decision, it denied modification of the June 11, 1999
wage-earning capacity decision. On September 29, 2005 appellant underwent lumbar surgery,
and began receiving compensation at the full-time rate, effective October 30, 2005.3
On December 8, 2010 appellant, through her representative, requested reconsideration.
In a June 14, 2011 decision, OWCP denied modification of the June 11, 1999 wage-earning
capacity decision. On December 19, 2011 appellant, again requested reconsideration. Her
representative asserted that the June 11, 1999 decision was in error because the position on
which the decision was based was for four hours a day and the duties were “makeshift work” and
“odd lot.” He further asserted that appellant’s medical condition had worsened when she
stopped work on November 1, 1999, as shown by having a morphine pump placement on
May 17, 2000 and that the condition eventually necessitated the lumbar surgery on
September 29, 2005. Appellant’s representative submitted supportive medical evidence. In a
merit decision dated January 30, 2012, OWCP denied that appellant sustained a recurrence of
disability on November 1, 1999.
As noted above, OWCP issued a formal decision on appellant’s wage-earning capacity on
June 11, 1999. It is well established that a claimant may establish that a modification of a wageearning capacity is warranted if there is a material change in the nature and extent of an injuryrelated condition, or a showing that the original determination was, in fact, erroneous.4
Appellant’s submission of a claim for total disability compensation beginning November 1, 1999
should thus be regarded as a request for modification of the wage-earning capacity
determination. The Board has held that, when a wage-earning capacity determination has been
issued and appellant submits evidence with respect to disability for work, OWCP must evaluate
the evidence to determine if modification of wage-earning capacity is warranted.5 OWCP issued
decisions on May 5, 2005 and June 14, 2011 denying modification of the June 11, 1999 wageearning capacity determination. However, while its January 30, 2012 decision acknowledged
that a formal wage-earning capacity determination was in place, OWCP adjudicated the claim for
total disability beginning November 1, 1999 as a recurrence claim.
OWCP procedures cover the situation when a claimant has completely stopped working.6
The principle is equally applicable to a claim of increased disability which would prevent a
claimant from performing the position that was the basis of the wage-earning capacity
3

In an October 30, 2007 decision, OWCP found that appellant was at fault in creating an $11,477.54
overpayment of compensation because she was paid compensation at the augmented rate for the period February 28,
1999 through June 9, 2007 when she had no dependents. In a September 21, 2009 decision, Docket No. 08-1642,
the Board found that she received the $11,477.54 overpayment but that she was without fault in creating the
overpayment. The case was remanded for OWCP to consider appellant’s eligibility for waiver. On April 1, 2010
OWCP denied waiver of the overpayment and set a repayment schedule at $100.00 each compensation period.
4

P.C., 58 ECAB 405 (2007).

5

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).

2

determination.7 The June 11, 1999 wage-earning capacity decision was based on appellant’s
capacity to earn wages in a part-time modified clerk position. With the December 8, 2010
reconsideration request, appellant asserted that the June 11, 1999 decision was in error because it
was a makeshift position and also submitted medical evidence regarding the argument that the
accepted conditions had worsened such that she became totally disabled on November 1, 1999.
The Board finds that OWCP should have adjudicated appellant’s claim for total disability
compensation as whether she had established that the wage-earning capacity determination
should be modified.8 The Board will therefore remand the case to OWCP for proper
adjudication, to be followed by an appropriate merit decision to preserve appellant’s appeal
rights.
IT IS HEREBY ORDERED THAT the January 30, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: November 26, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

D.G., Docket No. 10-1666 (issued May 12, 2011).

8

F.B., Docket No. 09-99 (issued July 21, 2010).

3

